Citation Nr: 0834395	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-40 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to an initial higher (compensable) rating for 
erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from February 1967 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO rating decision 
that granted service connection and a noncompensable rating 
for erectile dysfunction, effective March 12, 2004, and 
denied service connection for post-traumatic stress disorder 
(PTSD).  By way of that same decision, the veteran was also 
awarded entitlement to special monthly compensation based on 
the loss of use of a creative organ.

A December 2007 RO decision granted service connection and a 
30 percent rating for PTSD, effective March 12, 2004.  
Therefore, that issue is no longer on appeal.


FINDING OF FACT

The veteran's service-connected erectile dysfunction is 
manifested by difficulty in achieving erections, but without 
any deformity.  


CONCLUSION OF LAW

The criteria for an initial higher (compensable) rating for 
erectile dysfunction have not been met.  38 U.S.C.A §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.20, 4.31, 4.115b, Diagnostic 
Code 7522 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in January 2007 and September 2007 letters, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  A May 2008 letter also advised the veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  The 
case was last readjudicated in May 2008.  

Additionally, the Board notes that this appeal arises from 
the veteran's disagreement with the initial rating assigned 
following the grant of service connection for erectile 
dysfunction.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is 
not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007).  Further, 
the Board finds it pertinent that in the May 2008 letter 
(noted above) the veteran was specifically provided with the 
criteria for a higher rating for his service-connected 
erectile dysfunction.  Therefore, a remand for additional 
notification regarding criteria with which the veteran and 
his representative are already quite familiar would serve no 
useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
veteran's service personnel and medical records; post-service 
private and VA treatment records; examinations for the VA 
(performed by QTC Medical Services); and lay statements.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his contentions; service 
personnel and medical records; post-service private and VA 
treatment records; examinations for the VA (performed by QTC 
Medical Services); and lay statements.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

When a condition is not listed in the schedule, it will be 
permissible to rate it under a closely-related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20 (2007).  The veteran's service- 
connected erectile dysfunction may be rated by analogy to 
penis deformity, with loss of erectile power. 38 C.F.R. §§ 
4.20, 4.115(b) Diagnostic Code 7522 (2007).  The Board can 
identify no more appropriate diagnostic code and the veteran 
has not identified one.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  

Diagnostic Code 7522 provides a single 20 percent rating 
where the evidence shows deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  
When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31.  

The RO has assigned a noncompensable (0 percent rating) for 
erectile dysfunction, effective March 12, 2004 (the effective 
date of service connection).  The Board notes that the 
veteran has also been granted special monthly compensation 
based on loss of use of a creative organ, due to erectile 
dysfunction.  

Private treatment records dated from January 2004 to April 
2004 show that the veteran was treated for disorders 
including erectile dysfunction.  

A September 2004 genitourinary examination report for the VA 
(performed by QTC Medical Services) noted that the veteran 
reported that he was diagnosed with prostate cancer in 
February 2004 and that he underwent a suprapubic radical 
prostatectomy in April 2004.  He indicated that since the 
surgery, he had suffered from impotence.  He stated that he 
was presently not able to achieve and/or maintain an 
erection, and he noted that his impotence was directly due to 
his prostate surgery.  The veteran reported that he had been 
prescribed Viagra for treatment of his impotence, but that 
the drug had not had any significant efficacy.  He stated 
that he was highly frustrated about his erectile dysfunction.  
The examiner indicated that the male genitalia examination 
revealed that the veteran's penis and testicles were normal.  
The diagnosis was residuals of a radical prostatectomy.  As 
to subjective factors, it was noted that the veteran reported 
that he had problems, including with sex.  As to objective 
factors, the examiner commented that the veteran gave a 
strong history of having post-operative impotence.  

VA treatment records dated from October 2004 to November 2004 
refer to continued treatment for disorders including 
impotence.  

A November 2004 genitourinary examination report for the VA 
(performed by QTC Medical Services) noted that the veteran 
was status post a radical retropubic prostatectomy in April 
2004.  The veteran reported that he was currently under the 
care of a private physician and that he suffered residual 
effects of the surgery including erectile dysfunction.  He 
stated that he had impotency and erectile dysfunction and 
that he was not able to maintain an erection.  The veteran 
indicated that he was given Viagra, but that it did not help 
him up to 100 mg.  He stated that there were no positive 
results.  The examiner reported that the male genital 
examination showed bilateral testicular atrophy and a normal 
penis.  There was no evidence of a hernia.  The diagnosis was 
adenocarcinoma of the prostate status post radical retropubic 
prostatectomy.  The examiner commented that the veteran had 
surgery in April 2004 and that he had problems including 
erectile dysfunction and impotence.  

Private and VA treatment records dated December 2004 to March 
2007 show treatment for multiple disorders including erectile 
dysfunction.  

For example, a December 2005 private treatment entry from E. 
C. Darby, M.D., noted that the veteran continued to have 
erection difficulties.  It was noted that the veteran tried 
Caverject injections which he stated worked adequately, but 
caused too much of an ache and that he did not want to 
continue with such medication.  Dr. Darby reported that the 
veteran indicated that he wanted to try oral medication 
again.  It was noted that the veteran had not yet tried 
Levitra, so a trial of that medication was recommended.  

A January 2007 VA psychiatric evaluation report related an 
impression that included male erectile dysfunction.  

The most recent June 2007 genitourinary examination report 
for the RO (performed by QTC Medical Services) indicated that 
the veteran reported that since having prostate surgery in 
2004, he had suffered from impotence.  It was noted that the 
veteran defined his impotence as an inability to achieve 
and/or maintain an erection.  He stated that the impotence 
was directly linked to his having undergone a radical 
retropubic prostatectomy for treatment of his prostate 
cancer.  It was reported that the veteran denied any blood 
vessel disease, nerve disease, psychological disease, or 
medication that may have caused his impotence.  The veteran 
stated that he had tried all available medications as 
treatment for his impotence with no improvement.  He 
indicated that he had tried injections as a treatment for his 
impotence, but that the injections were too painful.  He 
reported that the impotence had caused him mental distress 
and that he had caused him to become depressed.  

The examiner reported that the male genital examination was 
performed without the presence of an assistant due to the 
veteran's choice and that the examination confirmed that his 
penis and testicles were normal.  The examiner indicated that 
there was no evidence of any genital fistula.  The diagnoses 
were residual deficits after surgical treatment for prostate 
cancer and status post radical retropubic prostatectomy.  It 
was noted that the veteran reported that he had developed 
impotence since his prostate surgery in February 2004.  A 
scar due to the radical retropubic prostatectomy located at 
the pubic region was also diagnosed.  

The medical evidence does not show any penile deformity.  
Although there is evidence of the veteran reporting an 
inability to achieve and/or maintain an erection, there is 
essentially no evidence of any testicular or penile 
deformities.  The most recent genitourinary examination 
report for the VA (performed by QTC Medical Services) 
indicated that the veteran's penis and testicles were normal.  
Absent evidence of penile deformity, even though there is 
erectile dysfunction, a compensable rating is not warranted 
under Diagnostic Code 7522.  As the requirements for a 
compensable rating under Diagnostic Code 7522 are not met, a 
noncompensable (0 percent) rating is proper pursuant to 38 
C.F.R. § 4.31.  

This is an initial rating case, on the granting of service 
connection. The Board finds that there are no distinct 
periods of time, since the effective date of service 
connection, during which the veteran's erectile dysfunction 
has been more than 0 percent disabling.  Thus "staged 
ratings" greater than a 0 percent rating are not warranted 
for any period of time since the effective date of service 
connection.  Fenderson v. West, 12 Vet.App. 119 (1999).  

As the preponderance of the evidence is against the claim for 
a higher (compensable) rating for erectile dysfunction, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  


ORDER

An initial higher (compensable) rating for erectile 
dysfunction is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


